FIRST AMENDMENT TO credit agreement AND OTHER LOAN DOCUMENTS

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) made as of the 25th day of October, 2012, by and among AMERICAN
REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC., a
Maryland corporation (“REIT”), the parties executing below as Subsidiary
Guarantors (the “Subsidiary Guarantors”; REIT and the Subsidiary Guarantors,
collectively the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking
association (“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank
and the other lenders which are signatories hereto, collectively, the
“Lenders”), and KEYBANK NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent and certain of the Lenders entered into that certain
Senior Secured Revolving Credit Agreement dated as of May 25, 2012 (the “Credit
Agreement”); and

 

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.            Definitions. All the terms used herein which are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

2.            Modification of the Credit Agreement. Borrower, the Lenders and
Agent do hereby modify and amend the Credit Agreement as follows:

 

(a)                By inserting the following definitions in §1.1 of the Credit
Agreement, in the appropriate alphabetical order:

 

“Applicable Capitalization Rate. The capitalization rate set forth below with
respect to the type of asset described below:

 

MOB – eight percent (8%)

 

ASC, LTAC and Rehabs – ten percent (10%)

 

SNF – ten percent (10%)

 

ILFs and ALFs – eight percent (8%)

 





 

 

Diligence Threshold. The Diligence Threshold shall be deemed to have been
achieved for so long as (a) Borrower’s Consolidated Tangible Net Worth is not
less than $250,000,000.00 and (b) the Eligible Real Estate included in the
calculation of the Borrowing Base Appraised Value Limit shall consist of not
less than fifteen (15) Borrowing Base Assets having an aggregate Appraised Value
of not less than $150,000,000.00.

 

First Amendment Date. October 25, 2012.

 

Letter of Credit Sublimit. An amount equal to Twenty Million and No/100 Dollars
($20,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

 

Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and any
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

 

Metropolitan Statistical Area or MSA. Any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget, or if such office no longer
publishes such definition, such other definition Agent may reasonably determine.

 

Non-Investment Grade Operator. A tenant or operator of a Borrowing Base Asset
whose senior unsecured non-credit enhanced debt is not rated BBB- or higher by
S&P or Baa3 or higher by Moody’s.”

 

(b)               By deleting in their entirety the definitions of “Assignment
of Leases and Rents”, “Flex Period” and “Mortgages” in §1.1 of the Credit
Agreement (and all references in the Credit Agreement to Assignment of Leases
and Rents, the Flex Period and Mortgages are further hereby deleted, mutatis
mutandis);

 

(c)               By deleting in their entirety the definitions of “Applicable
Margin”, “Arranger”, “Borrowing Base Appraised Value Limit”, “Maturity Date”,
“Property Manager”, “Surveyor Certification”, “Swing Loan Commitment”, and
“Total Commitment” appearing in §1.1 of the Credit Agreement, and inserting in
lieu thereof the following:

 

“Applicable Margin. On any date, the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness to the Consolidated Total Asset Value:

 



2

 

 

 


Pricing Level
Ratio LIBOR Rate
Loans Base Rate
Loans Pricing Level 1 Less than 40% 2.00% 0.75% Pricing Level 2 Greater than or
equal to 40% but less than 45% 2.25% 1.00% Pricing Level 3 Greater than or equal
to 45% but less than 50% 2.50% 1.25% Pricing Level 4 Greater than or equal to
50% but less than 55% 2.75% 1.50% Pricing Level 5 Greater than or equal to 55%
3.00% 1.75%

 

The initial Applicable Margin shall be at Pricing Level 3. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first day of
the first month following the delivery by the Borrower to the Agent of the
Compliance Certificate after the end of a calendar quarter. In the event that
the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

 

In the event that the Agent, REIT or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

 

Arranger. KeyBanc Capital Markets and BMO Capital Markets or any successor.

 



3

 



 

Borrowing Base Appraised Value Limit. The Borrowing Base Appraised Value Limit
for Eligible Real Estate owned by the Borrower or any Subsidiary Guarantor
included in the Borrowing Base Availability shall be the amount which is the
lesser of:

 

(a) the sum of the Appraised Values of each Borrowing Base Asset that is a LTAC,
Rehab, ASC, MOB, ILF, ALF or SNF multiplied by sixty percent (60%), and

 

(b) (A) the sum of the Property Costs of each Borrowing Base Asset that is a
LTAC, Rehab, ASC, MOB, ILF, ALF or SNF multiplied by sixty percent (60%), in
each case, as most recently determined under this Agreement.

 

Maturity Date. October 25, 2015, as such date may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

 

Property Manager. American Realty Capital Healthcare Properties, LLC, a Delaware
limited liability company, Caddis Management Company, LLC, or another qualified
management company approved by the Required Lenders, such approval to not be
unreasonably withheld.

 

Surveyor Certification. With respect to each parcel of Real Estate, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date prior to inclusion of such Real Estate in the
Borrowing Base Appraised Value Limit and containing such information relating to
such parcel as the Agent or, as applicable, the Title Insurance Company may
reasonably require, such certificate to be reasonably satisfactory to the Agent
in form and substance.

 

Swing Loan Commitment. An amount equal to Twenty Million and No/100 Dollars
($20,000,000), as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the First Amendment Date the Total Commitment is Two Hundred
Million and No/100 Dollars ($200,000,000.00) (subject to increase in §2.11).”

 

(d)               By deleting in its entirety subparagraph (a) of the definition
of “Consolidated Total Asset Value” in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“(a) The Appraised Value of the Real Estate of REIT and its Subsidiaries (other
than Development Properties), as determined by Appraisals that are no more than
twenty-four (24) months old, provided that in lieu of obtaining a new Appraisal
after twenty-four (24) months, Borrower may at such time, by delivery of written
notice to Agent and an updated Compliance Certificate calculating the value of
such Real Estate as provided below, value such Real Estate (subject to the
review and approval by Agent) in an amount equal to the Adjusted Net Operating
Income from such Real Estate for the four (4) fiscal quarters most recently
ended divided by the Applicable Capitalization Rate; plus”;

 



4

 

 

 

(e)                By deleting in its entirety paragraph (j) of the definition
of “Eligible Real Estate” appearing in §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“(j) as to which, notwithstanding anything to the contrary contained herein, but
subject to §5.3, the Majority Lenders have approved for inclusion in the
Borrowing Base Appraised Value Limit.”

 

(f)                By deleting the words and numbers “Five Million and No/100
Dollars ($5,000,000.00)” appearing in §2.10(a)(ii) of the Credit Agreement, and
inserting in lieu thereof the words “the Letter of Credit Sublimit”;

 

(g)               By deleting in its entirety the first (1st) sentence of
§2.11(a) of the Credit Agreement, and inserting in lieu thereof the following:

 

“Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before the Maturity Date to
request one or more increases in the Total Commitment to an aggregate amount of
not more than $400,000,000.00 by giving written notice to the Agent (each, an
“Increase Notice”; and the amount of such requested increase is a “Commitment
Increase”); provided that any such individual increase must be in a minimum
amount of $25,000,000.00 and increments of $10,000,000.00 in excess thereof
unless otherwise approved by the Agent in its sole discretion.”;

 

(h)               By deleting in its entirety the first sentence of §2.11(c) of
the Credit Agreement, and inserting in lieu thereof the following:

 

“Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to reflect the
name and address, Commitment and Commitment Percentage of each Lender following
such increase and the Borrower shall execute and deliver to the Agent a new
Revolving Credit Note for each Lender whose Commitment has changed so that the
principal amount of such Lender’s Revolving Credit Note shall equal its
Commitment, (ii) the Swing Loan Commitment shall automatically increase to the
lesser of (A) an amount equal to ten percent (10%) of the new Total Commitment
and (B) the Commitment of the Swing Loan Lender, and the Borrower shall execute
and deliver to the Agent a new Swing Loan Note for the Swing Loan Lender so that
the principal amount of the Swing Loan Note shall equal the Swing Loan
Commitment, and (iii) the Letter of Credit Sublimit shall automatically increase
to the lesser of (A) an amount equal to ten percent (10%) of the new Total
Commitment and (B) the Commitment of the Issuing Lender.”;

 

(i)                 By deleting the date “May 25, 2016” appearing in the second
line of §2.12(a) of the Credit Agreement, and inserting in lieu thereof the date
“October 25, 2016”;

 



5

 

 

(j)                 By deleting the word “Lenders” appearing in the second (2nd)
and tenth (10th) lines of §5.3 of the Credit Agreement, and inserting in lieu
thereof the words “Majority Lenders”, and by deleting the words “Borrowing Base
Appraisal Value Limit” appearing in the twelfth (12th) line of §5.3, and
inserting in lieu thereof the words “Borrowing Base Appraised Value Limit”’;

 

(k)                By deleting in its entirety §5.3(f) of the Credit Agreement,
and inserting in lieu thereof the following:

 

“(f) the Majority Lenders, as required above, shall have consented to the
inclusion of such Real Estate as a Borrowing Base Asset, which consent may be
granted in the Majority Lenders’ sole and absolute discretion.

 

Borrower shall not be responsible for the payment of any costs or expenses of
the Lenders in connection with the addition of Borrowing Base Assets; provided
that Borrower shall be responsible for the costs and expenses of Agent and
Agent’s counsel.”

 

(l)                 By deleting in their entirety §7.20(a)(vi), (vii) and (viii)
of the Credit Agreement, and inserting in lieu thereof the following:

 

“(vi) no Eligible Real Estate which are subject to a lease or leases to any
single tenant or any Affiliate thereof shall account for more than twenty-five
percent (25%) of the Borrowing Base Appraised Value Limit (and any excess shall
be excluded from the Borrowing Base Appraised Value Limit) (for the purposes
hereof, tenants shall not be considered Affiliates of each other solely by
virtue of having common ownership by an equity fund provided that their
financial results are not consolidated with a common parent entity);

 

(vii) the aggregate Appraised Value and Property Cost of the Eligible Real
Estate constituting LTACs, Rehabs or ASCs shall not exceed thirty-five percent
(35%) of the Borrowing Base Appraised Value Limit (and any excess shall be
excluded from the Borrowing Base Appraised Value Limit);

 

(viii) the Primary License of such Eligible Real Estate shall not have been
revoked or the subject of any revocation proceeding or, in with respect to an
SNF, the Operator thereof is no longer entitled to reimbursement under Medicare
or Medicaid;

 

(ix) the Eligible Real Estate included in the calculation of the Borrowing Base
Appraised Value Limit shall consist of not less than five (5) Borrowing Base
Assets contributing not less than Fifty Million Dollars ($50,000,000) to the
Borrowing Base Availability;

 

(x) no more than twenty-five percent (25%) of the Borrowing Base Availability
shall be attributable to any single MSA (and any excess shall be excluded from
the Borrowing Base Appraised Value Limit); and

 



6

 



 

(xi) not less than thirty-five percent (35%) of the Borrowing Base Appraised
Value Limit shall be attributable to Eligible Real Estate constituting MOBs.”

 

(m)               By deleting in its entirety §7.21 in the Credit Agreement;

 

(n)               By deleting the penultimate paragraph of §8.3 of the Credit
Agreement, which begins with the words “Notwithstanding the foregoing,” and
inserting in lieu thereof the following:

 

“Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j), (k) and (m) exceed twenty percent (20%) of
Consolidated Total Asset Value at any time”;

 

(o)                By deleting in its entirety §9.2 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“§9.2 Consolidated Total Indebtedness to Consolidated Total Asset Value. The
Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value (expressed as a percentage) to
exceed sixty-five percent (65%).”

 

(p)                By deleting in its entirety §9.3 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“§9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA to
Consolidated Fixed Charges for the most recently ended four (4) fiscal quarters
to be less than 1.50 to 1.00.”

 

(q)                By deleting in its entirety §9.6 of the Credit Agreement, and
inserting in lieu thereof the following:

 

“§9.6 EBITDAR/Rent Ratio. At all times with respect to any Borrowing Base Asset
that is leased to or operated by a Non-Investment Grade Operator, such Borrowing
Base Asset shall have a ratio of (a) EBITDAR for such tenant or operator to (b)
all base rent and additional rent due and payable by a tenant under any Lease,
in each case, during the previous twelve (12) calendar months, of not less than
(x) 1.40 to 1.00 for any such Borrowing Base Asset that is a Rehab, SNF, LTAC or
ASC, and (y) 1.25 to 1.00 for any such Borrowing Base Asset that is an ILF or
ALF (provided that for the purposes of this §9.6, a Non-Investment Grade
Operator shall not include a taxable REIT Subsidiary of REIT that leases such
Borrowing Base Asset from Borrower or a Subsidiary Guarantor.”

 

(r)                 By inserting the following as §9.7 of the Credit Agreement:

 

“§9.7 Recourse Indebtedness. The Borrower shall not, and shall not permit any
Guarantor or their respective Subsidiaries to, create, incur, assume, guarantee
or be or remain liable, contingently or otherwise, with respect to any Recourse
Indebtedness (excluding the Obligations) which would cause the aggregate amount
of such Recourse Indebtedness (excluding the Obligations) to exceed twenty
percent (20%) of Consolidated Total Asset Value.”

 



7

 

 

 

(s)                By deleting the words and numbers “ten (10) days” appearing
in the third (3rd) line of §14.14 of the Credit Agreement, and inserting in lieu
thereof the words and numbers “ten (10) Business Days”;

 

(t)                 By deleting in its entirety Schedule 1.1 attached to the
Credit Agreement, and inserting in lieu thereof Schedule 1.1 attached hereto;
and

 

(u)                By deleting in their entirety paragraphs (b) and (g) on
Schedule 5.3 to the Credit Agreement, and inserting in lieu thereof the
following:

 

“(b) Security Documents. Such Security Documents relating to Equity Interests of
the Borrower or such Subsidiary Guarantor, including any amendments to or
additional Security Documents, in order to grant to the Agent, for the benefit
of the Lenders, a first priority lien and security interest of such Equity
Interests, together with certificates evidencing such Equity Interests together
with such transfer powers or assignments as the Agent may reasonably require,
and the Agent shall have recorded such UCC financing statements or amendments
thereto reflecting such pledge as the Agent may reasonably require (the Agent
agreeing to promptly send for filing such amendments).

 

(g) Title Insurance; Title Exception Documents. Any existing owner’s Title
Policies and, other than with respect to the Real Estate owned by ARHC
DDMTRAR001, LLC, ARHC DDRKFIL001, LLC and ARHC CHWLBNJ001, LLC on the Closing
Date, an updated title commitment (or “marked” commitment/proforma policy for a
Title Policy) covering such Real Estate if the most recent existing owner’s
Title Policy for such Real Estate is dated more than six (6) months earlier than
the date on which such Real Estate will be added to Borrowing Base Availability,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy (provided that so long as the Diligence
Threshold has been achieved and maintained, Borrower shall not be required to
provide copies of all documents listed as exceptions under such policy).”; and

 

(v)                By inserting the following at the end of Schedule 5.3 of the
Credit Agreement:

 

“Notwithstanding the terms of paragraphs (f), (g), (k), (m), (n), (o), (p), (q),
(r) and (s) of this Schedule 5.3, so long as the Diligence Threshold has been
achieved and maintained, Agent’s review of the items described in the foregoing
paragraphs shall not be a full diligence review of such items, but such review
shall be limited to the confirmation of compliance of such items with the terms
of the Loan Documents or to address or correct material errors or issues.”; and



8

 

 

(w)             The form of Borrowing Base Certificate and Compliance
Certificate shall be modified to conform to the modified covenants set forth in
this Amendment.

 

3.            Amendment of Assignment of Interests. Borrower and Agent do hereby
modify and amend the Assignment of Interests by deleting in its entirety the
third (3rd) “WHEREAS” clause, appearing on page 1 thereof, and inserting in lieu
thereof the following:

 

“WHEREAS, Assignor, KeyBank, the other Lenders which are now or hereafter a
party thereto and the Agent have entered into that certain Senior Secured
Revolving Credit Agreement dated as of even date herewith (as the same may be
varied, extended, supplemented, consolidated, amended, replaced, increased,
renewed or modified or restated from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to provide to Assignor a revolving
credit loan facility in the amount of up to $200,000,000.00 pursuant to the
Credit Agreement, which facility may be increased to up to $400,000,000.00
pursuant to Section 2.11 of the Credit Agreement (the “Loan”), and which Loan is
evidenced by, among other things, those certain Revolving Credit Notes made by
Assignor to the order of the Lenders in the aggregate principal face amount of
$200,000,000.00 and that certain Swing Loan Note made by Assignor to the order
of KeyBank in the amount of the Swing Loan Commitment (together with all
amendments, modifications, replacements, consolidations, increases, supplements
and extensions thereof, collectively, the “Note”); and”.

 

4.            Amendment of Indemnity Agreement. Borrower, Guarantors and the
Agent do hereby modify and amend the Indemnity Agreement by deleting in its
entirety the third (3rd) “WHEREAS” paragraph of the Indemnity Agreement,
appearing on page 1 thereof, and inserting in lieu thereof the following:

 

“WHEREAS, the Lenders have agreed to provide to Borrower a revolving credit loan
facility in the amount of up to $200,000,000.00 pursuant to the Credit
Agreement, which facility may be increased to up to $400,000,000.00 pursuant to
Section 2.11 of the Credit Agreement (the “Loan”), and which Loan is evidenced
by, among other things, those certain Revolving Credit Notes made by Borrower to
the order of the Lenders in the aggregate principal face amount of
$200,000,000.00 and that certain Swing Loan Note made by Borrower to the order
of KeyBank in the amount of the Swing Loan Commitment (together with all
amendments, modifications, replacements, consolidations, increases, supplements
and extensions thereof, collectively, the “Note”) and secured by, among other
things, pledges of the Equity Interests of the Additional Guarantors held by
Borrower (collectively, the “Pledges”);”.

 

5.            Amendment of Guaranty. Agent and Guarantors do hereby modify and
amend the Guaranty as follows:

 

“(a) By deleting in its entirety Paragraph (a) of the Guaranty, appearing on
page 1 thereof, and inserting in lieu thereof the following:

 



9

 

 

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the Lenders (as defined in the Credit Agreement) in the
aggregate principal face amount of up to $200,000,000.00, subject to increases
resulting from increases in the Total Commitment to not more than
$400,000,000.00 as provided in Section 2.11 of the Credit Agreement, and of the
Swing Loan Note made by Borrower in the principal face amount of the Swing Loan
Commitment, subject to increases resulting from increases in the Total
Commitment as provided in Section 2.11 of the Credit Agreement, together with
interest as provided in the Revolving Credit Notes and the Swing Loan Note and
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases and extensions thereof”; and

 

(b) By deleting the number “$250,000,000.00” appearing in the fifth (5th) line
of paragraph (g) of the Guaranty, appearing on page 2 thereof, and inserting in
lieu thereof the number $400,000,000.00”.

 

6.            Commitments.

 

(a)                Borrower and Guarantors hereby acknowledge and agree that as
of the effective date of this Amendment and following satisfaction of all
conditions thereto as provided herein, the amount of each Lender’s Commitment
shall be the amount set forth on Schedule 1.1 attached hereto. In connection
with the Increase, each of Bank of Montreal, Regions Bank, Bank of America, N.A.
and Comerica Bank (each individually a “New Lender” and collectively, the “New
Lenders”) shall be issued a Revolving Credit Note in the principal face amount
of its Commitment, which will be a “Revolving Credit Note” under the Credit
Agreement, and each New Lender shall be a Lender under the Credit Agreement.
KeyBank shall be issued a replacement Revolving Credit Note in the amount of its
Commitment, and KeyBank will promptly return to Borrower its existing Revolving
Credit Note in the principal face amount of $50,000,000.00 marked “Replaced”.

 

(b)               Borrower and Guarantors hereby acknowledge and agree that as
of the effective date of this Amendment and following satisfaction of all
conditions thereto as provided herein, the Swing Loan Commitment shall be
increased from $5,000,000.00 to $20,000,000.00. In connection with the increase
of the Swing Loan Commitment, KeyBank shall be issued a replacement Swing Loan
Note in the principal face amount of $20,000,000.00 (the “Replacement Swing Loan
Note”), and upon acceptance of the Replacement Swing Loan Note by KeyBank it
will be the “Swing Loan Note” under the Credit Agreement. KeyBank will promptly
return to Borrower the existing Swing Loan Note in the principal face amount of
$5,000,000.00 marked “Replaced”.

 

(c)                By its signature below, each New Lender, subject to the terms
and conditions hereof, hereby agrees to perform all obligations with respect to
its respective Commitment as if such New Lender were an original Lender under
and signatory to the Credit Agreement having a Commitment, as set forth above,
equal to its respective Commitment, which obligations shall include, but shall
not be limited to, the obligation to make Revolving Credit Loans to the Borrower
with respect to its Commitment as required under §2.1 of the Credit Agreement,
the obligation to pay amounts due in respect of Swing Loans as set forth in §2.5
of the Credit Agreement, the obligation to pay amounts due in respect of draws
under Letters of Credit as required under §2.10 of the Credit Agreement, and in
any case the obligation to indemnify the Agent as provided therein. Each New
Lender makes and confirms to the Agent


 

 



10

 


and the other Lenders all of the representations, warranties and covenants of a
Lender under Section 14 of the Credit Agreement. Further, each New Lender
acknowledges that it has, independently and without reliance upon the Agent, or
on any affiliate or subsidiary thereof or any other Lender and based on the
financial statements supplied by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to become a Lender under the Credit Agreement. Except as expressly
provided in the Credit Agreement, the Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide any New Lender
with any credit or other information with respect to the Borrower or Guarantors
or to notify any New Lender of any Default or Event of Default. No New Lender
has relied on the Agent as to any legal or factual matter in connection
therewith or in connection with the transactions contemplated thereunder. Each
New Lender (i) represents and warrants as to itself that it is legally
authorized to, and has full power and authority to, enter into this agreement
and perform its obligations under this agreement; (2) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this agreement; (3)
agrees that it has and will, independently and without reliance upon any Lender
or the Agent and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in evaluating
the Revolving Credit Loans, the Loan Documents, the creditworthiness of the
Borrower and the Guarantors and the value of the Collateral and other assets of
the Borrower and the Guarantors, and taking or not taking action under the Loan
Documents; (4) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the Loan Documents; and (5) agrees that, by this
agreement, it has become a party to and will perform in accordance with their
terms all the obligations which by the terms of the Loan Documents are required
to be performed by it as a Lender. Each New Lender acknowledges and confirms
that its address for notices and Lending Office for Revolving Credit Loans are
as set forth on the signature pages hereto.

 

(d)               On the effective date of this Amendment the outstanding
principal balance of the Revolving Credit Loans shall be reallocated among the
Lenders such that the outstanding principal amount of Revolving Credit Loans
owed to each Lender shall be equal to such Lender’s Commitment Percentage of the
outstanding principal amount of all Revolving Credit Loans. The participation
interests of the Lenders in Swing Loans and Letters of Credit shall be similarly
adjusted. Each of those Lenders whose Commitment Percentage is increasing shall
advance the funds to the Agent and the funds so advanced shall be distributed
among the Lenders whose Commitment Percentage is decreasing as necessary to
accomplish the required reallocation of the outstanding Revolving Credit Loans.

 

7.            References to Amended Documents. All references in the Loan
Documents to the Credit Agreement, the Assignment of Interests, the Indemnity
Agreement and the Guaranty shall be deemed a reference to the Credit Agreement,
the Assignment of Interests, the Indemnity Agreement and the Guaranty as
modified and amended herein. Any references in the Agreement Regarding Fees to
the amount of the Loans shall be deemed to be a reference to Loans of up to
$200,000,000.00, increasable to up to $400,000,000.00.

 

8.            Acknowledgment of Borrower and Guarantors. Borrower and Guarantors
hereby acknowledge, represent and agree that the Loan Documents, as modified and
amended herein, remain in full force and effect and constitute the valid and
legally binding obligation of Borrower and Guarantors, as applicable,
enforceable against Borrower and Guarantors in accordance with their respective
terms, and that the execution and delivery of this Amendment does not
constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Borrower’s or any Guarantor’s obligations under the Loan
Documents.

 



11

 

 

9.            Representations and Warranties. Borrower and Guarantors represent
and warrant to Agent and the Lenders as follows:

 

(a)                Authorization. The execution, delivery and performance of
this Amendment and the transactions contemplated hereby (i) are within the
authority of Borrower and Guarantors, (ii) have been duly authorized by all
necessary proceedings on the part of the Borrower and Guarantors, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any of the Borrower or
Guarantors is subject or any judgment, order, writ, injunction, license or
permit applicable to any of the Borrower or Guarantors, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of the
Borrower or Guarantors or any of their respective properties or to which any of
the Borrower or Guarantors is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any of the Borrower or Guarantors.

 

(b)               Enforceability. The execution and delivery of this Amendment
are valid and legally binding obligations of Borrower and Guarantors enforceable
in accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)                Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of any Person or the authorization, consent, approval of or any
license or permit issued by, or any filing or registration with, or the giving
of any notice to, any court, department, board, commission or other governmental
agency or authority other than those already obtained and any disclosure filings
with the SEC as may be required with respect to this Amendment.

 

(d)               Reaffirmation. Borrower and Guarantors reaffirm and restate as
of the date hereof each and every representation and warranty made by the
Borrower and Guarantors and their respective Subsidiaries in the Loan Documents
or otherwise made by or on behalf of such Persons in connection therewith except
for representations or warranties that expressly relate to an earlier date.

 

10.          No Default. By execution hereof, the Borrower and Guarantors
certify that as of the date of this Amendment and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

11.          Waiver of Claims. Borrower and Guarantors acknowledge, represent
and agree that none of such Persons has any defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever arising on or
before the date hereof with respect to the Loan Documents, the administration or
funding of the Loan or the Letters of Credit or with respect to any acts or
omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender pursuant to or relating to the Loan Documents,
and each of such Persons does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action
arising on or before the date hereof, if any.

 



12

 

 

12.              Ratification. Except as hereinabove set forth, all terms,
covenants and provisions of the Credit Agreement, the Assignment of Interests,
the Indemnity Agreement and the Guaranty remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Documents as modified and amended herein. Guarantors hereby consent to the terms
of this Amendment. Nothing in this Amendment or any other document delivered in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents.

 

13.          Effective Date. This Amendment shall be deemed effective and in
full force and effect as of the date hereof upon the satisfaction of the
following conditions:

 

(a)                the execution and delivery of this Amendment by Borrower,
Guarantor, Agent and all of the Lenders;

 

(b)               An opinion of counsel to the Borrower and the Guarantors
addressed to the Agent and the Lenders covering such matters as the Agent may
reasonably request;

 

(c)               A Revolving Credit Note duly executed by the Borrower in favor
of each New Lender in the amount set forth next to such Lender’s name on
Schedule 1.1 attached hereto;

 

(d)               Evidence that the Borrower shall have paid all fees due and
payable with respect to this Amendment; and

 

(e)                Such other resolutions, certificates, documents, instruments
and agreements as the Agent may reasonably request.

 

The Borrower will pay the reasonable fees and expenses of Agent in connection
with this Amendment in accordance with Section 15 of the Credit Agreement. All
interest and fees accrued prior to the date of this Amendment under provisions
of the Credit Agreement modified by this Amendment shall remain payable at the
due dates set forth in the Credit Agreement.

 

14.          Amendment as Loan Document. This Amendment shall constitute a Loan
Document.

 

15.          Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

16.          Titled Agents. BMO Capital Markets and KeyBanc Capital Markets
shall be the Arranger, BMO Capital Markets shall be the syndication agent, and
Regions Bank shall be the documentation agent.

 



13

 

 

17.              MISCELLANEOUS. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

 

 

 

[Signatures Begin On Next Page]

 

 

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER:

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

(SEAL)

 

REIT:

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC., a Maryland corporation

 

By: Edward M. Weil, Jr.
Name: Edward M, Weil, Jr.
Title: President

 

(CORPORATE SEAL)

 

 

SUBSIDIARY GUARANTORS:

 

 

ARHC DDMTRAR001, LLC, a Delaware limited liability company

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

 

[SEAL]

 

 

ARHC DDRKFIL001, LLC, a Delaware limited liability company

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 





[SEAL]

 

 

 

15

 



 

[Signatures Continued On Next Page]

 

16

 

ARHC BLDTNTX001, LLC, a Delaware limited liability company

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

[SEAL]

 

 

ARHC HFSFDMI01, LLC, a Delaware limited liability company

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

[SEAL]

 

 

ARHC CHWLBNJ001, LLC, a Delaware limited liability company

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

[SEAL]

 

 

ARHC DDPLIIN01, LLC, a Delaware limited liability company

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

[SEAL]

 

 

ARHC PCNWNGA01, LLC, a Delaware limited liability company

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

[SEAL]

 

 

 

[Signatures Continued On Next Page]

 

 

 

17

 

 

ARHC FDMTRLA01, LLC, a Delaware limited liability company

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

 

[SEAL]

 

 

ARHC CHWLBNJ002, LLC, a Delaware limited liability company

 

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

 

[SEAL]

 

 

ARHC SMSVLTX01, LLC, a Delaware limited liability company

 

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

 

[SEAL]

 

 

ARHC TCARLTX01, LLC, a Delaware limited liability company

 

 

By:/s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 





[SEAL]

 

 

 

 

[Signatures Continued On Next Page]

 

 

 

18

 

 

LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

By:/s/ Amy L. MacLearie
Name: Amy L. MacLearie
Title: AVP – Closing Officer

 

 

BANK OF MONTREAL

 

By:/s/ Aaron Lanski
Name: Aaron Lanski
Title: Managing Director

 

 

Address:

 

115 S. LaSalle Street
Chicago, Illinois 60603
Attention: Loyd Baron

 

 

REGIONS BANK

 

By: /s/ David Blevins
Name: David Blevins
Title: Vice President

 

 

Address:

 

1900 5th Avenue North
Birmingham, Alabama 35203
Attention: David Blevins









[Signatures Continued On Next Page]

 

19

 

BANK OF AMERICA, N.A.

 

By: /s/ E. Mark Hardison
Name: E. Mark Hardison
Title: Vice President

 

 

Address:

 

414 Union Street, TN1 100 04 17
Nashville, Tennessee 37219
Attention: E. Mark Hardison



 

 

COMERICA BANK

By: /s/ Charles Weddell
Name: Charles Weddell
Title: Vice President

 

 

Address:

 

3351 Hamlin Road MC2390
Auburn Hills, Michigan 48326
Attention: Charles Weddell



 

  

 

 

20

 

 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Name and Address Commitment Commitment Percentage

KeyBank National Association
127 Public Square

Cleveland, Ohio 44114-1306

Attention: Brandon Taseff
Telephone: 216-689-4968
Facsimile: 216-689-5970

 

$60,000,000.00 30.0% LIBOR Lending Office:
Same as Above    

Bank of Montreal

115 S. LaSalle Street

Chicago, Illinois 60603

Attention: Loyd Baron

Telephone: 312-461-6812

Facsimile:______________

 

$60,000,000.00 30.0% LIBOR Lending Office:
Same as Above    

Regions Bank

1900 5th Avenue North

Birmingham, Alabama 35203

Attention: David Blevins

Telephone: 205-264-7504

Facsimile: 205-801-0343

 

$40,000,000.00 20.0% LIBOR Lending Office:
Same as Above    

Bank of America, N.A.

414 Union Street, TN1 100 04 17
Nashville, Tennessee 37219
Attention: E. Mark Hardison

Telephone: 615-749-3026

Facsimile: 615-749-4951

 

$25,000,000.00 12.5% LIBOR Lending Office:
Same as Above    

Comerica Bank

3351 Hamlin Road MC2390

Auburn Hills, Michigan 48326

Attention: Charles Weddell

Telephone: 248-371-6283

Facsimile: 248-371-7920

 

$15,000,000.00 7.5% LIBOR Lending Office:
Same as Above           TOTAL $200,000,000.00 100%

 

 

21



